Case 1:18-cv-00681-RJL Document 116-5 Filed 01/16/20 Page 1 of 12




        (;+,%,7 30
          FILED
       UNDER SEAL
Case 1:18-cv-00681-RJL Document 116-5 Filed 01/16/20 Page 2 of 12




        (;+,%,7 31
          FILED
       UNDER SEAL
Case 1:18-cv-00681-RJL Document 116-5 Filed 01/16/20 Page 3 of 12




           (;+,%,7 32
                    Case
                   Case   1:17-cv-05807-GBDDocument
                        1:18-cv-00681-RJL    Document 97 Filed
                                                    116-5 Filed06/27/18
                                                               01/16/20 Page
                                                                        Page14of
                                                                              of212





Jeanne M. Christensen
jchristensen@wigdorlaw.com

June 27, 2018

VIA ECF AND FEDERAL EXPRESS

The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

              Re:            Wheeler v. Twenty-First Century Fox, Inc., et al.; Index No. 17 Civ. 05807 (GBD)
                             Request to Order Defendant Butowsky to Cease and Desist Contacting Wigdor LLP

Dear Judge Daniels,

We are former counsel of record to Plaintiff Rod Wheeler,1 and write in connection with two
threatening voicemails recently left by Defendant Ed Butowsky for Douglas H. Wigdor. The
voicemails (attached as Exhibit A) are being provided to the Court on a CD, along with a copy of
this letter, via Federal Express. We respectfully request permission to file the voicemails under
seal, as they contain Mr. Butowsky’s phone number.

The first voicemail was received by Mr. Wigdor on June 26, 2018 at approximately 4:33 p.m. In it,
Mr. Butowsky, inter alia: (i) requests an opportunity to meet with Mr. Wigdor, myself and Michael
J. Willemin (another partner at our Firm); (ii) states that “we have a number of things to discuss;”
and (iii) closes with, “we have a lot to talk about, Doug.”

The following day, Mr. Willemin and I called Mr. Butowsky’s attorney in this matter, David
Harrison, to inform him that we were not interested in meeting with Mr. Butowsky and that Mr.
Butowsky should not be calling us. Mr. Harrison did not answer, so we left a voicemail simply
asking for a call back. Less than an hour later, at approximately 1:57 p.m., Mr. Wigdor received a
second voicemail from Mr. Butowsky. In this second voicemail, Mr. Butowsky states:

                             “I didn’t call to then have you call David Harrison. I called to find
                             out a date and a time that we’re gonna sit down and talk, and you and
                             I got a lot to talk about. So, we need to do this face to face and, again


1
        On May 30, 2018, Your Honor granted our motion to withdraw as counsel. See Dkt. No.
96. However, there is still a (meritless) Fed. R. Civ. P. 11 motion, filed by Mr. Butowsky, pending
against our Firm. See Dkt. Nos. 44, 57, 70.
           Case
          Case   1:17-cv-05807-GBDDocument
               1:18-cv-00681-RJL    Document 97 Filed
                                           116-5 Filed06/27/18
                                                      01/16/20 Page
                                                               Page25of
                                                                     of212



                                                                       The Hon. George B. Daniels
                                                                                    June 27, 2018
                                                                                           Page 2


               I’d like you to have Wilhlem [sic] and Christensen in the office – if
               not that’s fine with me.

               We don’t even have to do it in your office. We can do it in your
               hometown. We can meet someplace in New York. But you and I
               need to talk. We’ve got a lot of stuff we need to work out Doug. So,
               if you’re not gonna meet you can, you know, start there. But you can
               communicate directly with me. I, um, left you my cell, [xxx-xxx-
               xxxx].

               But Doug, you and I have a lot to catch up on, a lot to discuss. So
               look forward to it. Let’s try to carve out a couple hours okay. I will
               see you soon Doug.”

While the cold transcript of the voicemails may not seem, on their face, threatening, we submit that
anyone listening to the two voicemails (which we are providing to the Court) will immediately
discern Mr. Butowsky’s threatening and menacing tone and intent. We would, therefore,
respectfully request that the Court listen to both voicemails in their entirety.

Following receipt of the second voicemail, Mr. Willemin and I again called Mr. Harrison. Mr.
Harrison informed us that he had already advised Mr. Butowsky not to contact us and that he would
do so again, but that he only had limited control over Mr. Butowsky’s actions.

As a result of the foregoing, we respectfully request that Your Honor order Mr. Butowsky not to
directly contact our Firm in connection with any matter relating in any way to this action. In
addition, we submit that Mr. Butowsky’s recent actions simply further demonstrate the intent of his
frivolous Fed. R. Civ. P. 11 motion; i.e., to threaten, intimidate and bully Mr. Wheeler and our
Firm.

We thank Your Honor for the Court’s time and consideration of this matter.

Respectfully submitted,


Jeanne M. Christensen

Encl.

cc:     Counsel for Defendants (via ECF)
        Mr. Rod Wheeler (via e-mail)
Case 1:18-cv-00681-RJL Document 116-5 Filed 01/16/20 Page 6 of 12




        (;+,%,7 33
          FILED
       UNDER SEAL
Case 1:18-cv-00681-RJL Document 116-5 Filed 01/16/20 Page 7 of 12




        (;+,%,7 34
          FILED
       UNDER SEAL
Case 1:18-cv-00681-RJL Document 116-5 Filed 01/16/20 Page 8 of 12




        (;+,%,7 35
          FILED
       UNDER SEAL
Case 1:18-cv-00681-RJL Document 116-5 Filed 01/16/20 Page 9 of 12




        (;+,%,7 36
          FILED
       UNDER SEAL
Case 1:18-cv-00681-RJL Document 116-5 Filed 01/16/20 Page 10 of 12




        (;+,%,7 37
          FILED
       UNDER SEAL
Case 1:18-cv-00681-RJL Document 116-5 Filed 01/16/20 Page 11 of 12




        (;+,%,7 38
          FILED
       UNDER SEAL
Case 1:18-cv-00681-RJL Document 116-5 Filed 01/16/20 Page 12 of 12




        (;+,%,7 39
          FILED
       UNDER SEAL
